Citation Nr: 0402007	
Decision Date: 01/20/04    Archive Date: 01/28/04	

DOCKET NO.  03-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder, to include lumbosacral strain. 

2.  Entitlement to an evaluation in excess of 20 percent for 
the postoperative residuals of right carpal navicular bone 
excision, to include a scar. 

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of left ankle fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to May 1949, 
from June 1949 to April 1955, and from February 1957 to 
January 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In March 2003, the case was remanded to the RO in order that 
the veteran might be afforded a hearing before a traveling 
member of the Board.  That hearing having been accomplished, 
the case is once more before the Board for appellate review.  

Based upon a review of the file, it would appear that, in 
addition to the issues currently on appeal, the veteran seeks 
service connection for a chronic right ankle disability.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

Finally, this appeal is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
back disability, and the current severity of his service-
connected right wrist and left ankle disabilities.  

Regarding the veteran's claimed low back disability, a review 
of the record discloses that, during the period from June 
1961 to November 1962, while in service, the veteran received 
treatment on a number of occasions for various back-related 
complaints.  In a rating decision of April 1963, of which the 
veteran was informed the following month, the RO denied 
entitlement to service connection for a chronic low back 
disability, and, specifically, for certain congenital and 
developmental anomalies of the lumbosacral spine, based 
primarily on a February 1963 VA examination showing 
radiographic evidence of lumbarization and spina bifida 
occulta of the first sacral vertebra.  With the filing of the 
veteran's recent claim for service connection for a chronic 
back disability, that determination was held to be final, 
necessitating the submission of new and material evidence.  
However, a review of the record makes it clear that, prior to 
the April 1963 decision, the veteran had never, in fact, 
filed a claim for service connection for a chronic back 
disorder.  Moreover, as of the time of a VA medical 
examination in January 1979, there was noted the presence not 
only of spina bifida occulta, but also of early degenerative 
osteoarthritic spurring with degenerative disc disease of the 
lumbosacral spine.  The Board notes that, during the course 
of a hearing before the undersigned member of the Board in 
April 2003, the veteran and his accredited representative for 
the first time advanced arguments regarding secondary service 
connection for a chronic back disability.  More specifically, 
at the time of that hearing, it was argued that the veteran's 
service-connected left ankle disability caused problems with 
his right leg, which in turn resulted in problems with his 
lower back.  Under the circumstances, a de novo adjudication 
by the RO of the issue of service connection for a chronic 
back disability (on both a direct and secondary basis) is 
warranted prior to a final determination by the Board.  

As to the issue of increased ratings for the veteran's 
service-connected right wrist and left ankle disabilities, 
the Board notes that, at the time of a VA orthopedic 
examination in February 2002, the veteran was described as 
suffering from right wrist pain most probably attributable to 
degenerative arthritis and bilateral cysts, which was 
"increasing in frequency."  While it is true that, during the 
course of that examination, the veteran's left ankle showed 
no evidence of objective abnormality, as of the time of the 
aforementioned hearing in April 2003, the veteran complained 
of swelling in his left ankle, as well as an inability to 
walk any appreciable distance.  Moreover, when further 
questioned, the veteran stated that, since the time of his 
February 2002 orthopedic examination, he had received 
additional treatment for his service-connected left ankle 
disability.  Under the circumstances, and given the fact that 
almost two years has elapsed since the time of the veteran's 
last VA examination for compensation purposes, the Board is 
of the opinion that further development of the evidence is 
indicated prior to a final adjudication of the veteran's 
claims for increased ratings.  

Finally, the Board notes that, just prior to the filing of 
the veteran's current claims, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  The VA has 
promulgated regulations to implement the provisions of this 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claims, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claims.  It also includes new notification 
provisions.  Pursuant to the VCAA, the VA has a duty to 
notify the veteran and his representative, if any, of 
information and evidence necessary to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

In light of the aforementioned, the case is once again 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2002, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
back disorder, and the current severity 
of his service-connected right wrist and 
left ankle disabilities.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
orthopedist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following 
completion of the examination, the 
physician should specifically comment as 
to whether the veteran currently suffers 
from a chronic back disability, and, if 
so, whether that disability as likely as 
not had its origin during his period of 
active military service.  Should it be 
determined that the veteran does, in 
fact, suffer from a chronic back 
disability which did not have its origin 
during his period of active service, an 
additional opinion is requested as to 
whether that back disability is as likely 
as not proximately due to, the result of, 
or aggravated by the veteran's service-
connected left ankle disability.  

As regards the veteran's service-
connected right wrist and left ankle 
disabilities, the examiner should 
identify and describe any current 
symptomatology, to include any functional 
loss due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  Finally, the 
orthopedic examiner should inquire as to 
whether the veteran experiences flareups 
associated with his service-connected 
right wrist or left ankle disabilities.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flareups should be 
described.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the issues 
presently under consideration is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (see 
also Quartuccio, Pelegrini, supra), they 
should be given the opportunity to 
respond.  

5.  The RO should then review the 
veteran's claims for service connection 
for a chronic back disability (on both a 
direct and secondary basis), as well as 
for increased evaluations for his 
service-connected right wrist and left 
ankle disabilities.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




